Citation Nr: 1602542	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent disabling prior to April 22, 2012, for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder, associated with right knee anterior cruciate ligament injury, status post reconstruction (an acquired psychiatric disability).  

2.  Entitlement to an increased rating in excess of 70 percent disabling from October 1, 2012, forward, for an acquired psychiatric disability.  

3.  Entitlement to an effective date earlier than October 1, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2007 to July 2007, and from December 2009 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The January 2013 rating decision granted entitlement to an acquired psychiatric disability and assigned an initial disability rating of 50 percent.  Through subsequent rating decisions in May 2013 and October 2015, the Veteran's acquired psychiatric disability is current rated as follows:  70 percent disabling from December 21, 2011, to April 21, 2012; 100 percent disabling due to hospitalization, from April 22, 2012, to September 30, 2012; and 70 percent disabling, from October 1, 2012, thereafter.  As the 100 percent disabling rating assigned from April 22, 2012, to September 30, 2012, is the maximum schedular rating available for the Veteran's acquired psychiatric disability, the Board will consider the rating period on appeal to include only those portions when the Veteran's disability has been rated less than 100 percent disabling.  

The November 2014 rating decision denied entitlement to a TDIU.  Through subsequent rating decisions in November 2014 and October 2015, the Veteran was granted entitlement to a TDIU with an effective date of October 1, 2012.  

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In August 2015, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that following the August 2015 Remand, the RO, in an October 2015 rating decision retroactively rated the Veteran's acquired psychiatric disability as 70 percent disabling for the entire appeal period outside the period of hospitalization between April 22, 2012, to September 30, 2012.  In the October 2015 rating decision, the RO indicated that "since this is a grant of the benefit sought, your appeal with this issue is considered satisfied in full."  While it is unclear, the RO appears to base its finding on a statement by the Veteran's representative during the May 2015 Board hearing.  See Hearing Transcript p. 13.  As a result, the RO did not provide the Veteran with a Supplemental Statement of the Case (SSOC).  However, the Board did not characterize the representative's statement as a withdrawal of entitlement to an increased rating in excess of 70 percent for an acquired psychiatric disability, and remanded the entire increased rating claim for additional development.  Moreover, as the Veteran's representative withdrew other claims on appeal during the May 2015 Board hearing, as determined by the Board in its August 2015 decision, the Board finds that the Veteran's claim of entitlement to an increased rating in excess of 70 percent disabling for an acquired psychiatric disability is still pending.  However, while no SSOC was issued with respect to this claim as requested by the Board, the October 2015 rating decision was an adjudication of the claim, and the Board finds that the August 2015 Remand has been substantially complied with, and adjudication may proceed without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  Prior to April 5, 2012, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms of depression, suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships.   

2.  From April 5, 2012, to April 21, 2012, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as persistent danger of hurting self; and disorientation to time or place. 

3.  From October 1, 2012, forward, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms of anger, depression, irritability, chronic sleep impairment, decreased energy and motivation, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships. 

4.  It was not factually ascertainable that the Veteran was precluded, by reason of his service-connected disabilities, from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience prior to April 5, 2012.



CONCLUSIONS OF LAW

1.  Prior to April 5, 2012, the criteria for an increased rating in excess of 70 percent disabling for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9432, 9434 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, from April 5, 2012, to April 22, 2012, the criteria for a disability rating of 100 percent for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9432, 9434 (2015).

3.  From October 1, 2012, forward, the criteria for an increased rating in excess of 70 percent disabling for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9432, 9434 (2015).

4.  The criteria for an effective date of a TDIU earlier than October 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for an acquired psychiatric disability, no additional notice is required.  Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports from December 2012 and September 2014, records from the Social Security Administration (SSA), and the Veteran's statements, including his testimony at the May 2015 Board hearing.     

The Veteran was afforded VA examinations in December 2012 and September 2014.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The examiners reviewed the Veteran's psychiatric history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 




Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability Rating for an Acquired Psychiatric Disability - Analysis

The Veteran contends that his acquired psychiatric disability causes more severe symptomatology than that contemplated by the 70 percent disability rating currently assigned.  As indicated above, the Board considers the rating period on appeal to include from December 21, 2011, to April 21, 2012; and from October 1, 2012, forward.  

Psychiatric disabilities, such as bipolar disorder and major depressive disorder, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2014, and therefore the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.  

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's acquired psychiatric disability.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's psychiatric symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

After a careful review of all the evidence of record, lay and medical, the Board finds that prior to April 5, 2012, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish or maintain effective relationships, consistent with a 70 percent rating.  As such, the Board finds that an initial rating in excess of 70 percent disabling prior to April 5, 2012, is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

Private treatment records reflect that the Veteran was hospitalized from December 7, 2011, to December 16, 2011, for depression, suicidal ideation, and a recent suicide attempt.  Upon admission, the Veteran reported symptoms of apathy, decreased appetite, decreased energy, depressed mood, hopelessness, impaired social relationships, and hypersomnia.  The Veteran also reported being recently fired from his last job.  The private clinician noted that the Veteran was alert and oriented in all spheres, and presented with: an irritable affect; a depressed and irritable mood; mildly impaired concentration; mildly impaired motivation; mildly impaired insight; mildly impaired judgment; a normal speech pattern; and an organized thought process.  The Veteran denied hallucinations and delusions.  The private clinician assigned a GAF score of 30.  

Upon discharge, the private clinician noted that the Veteran was alert and oriented in all spheres, and presented with: a restricted affect; a depressed mood; improved concentration; improved motivation; improved insight; improved judgment; a normal speech pattern; and an organized, future-oriented, and goal-directed thought process.  The Veteran denied hallucinations and delusions, and reported decreased suicidal ideations.  The private clinician assigned a GAF score of 60.  

On December 21, 2011, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation and/or Pension, seeking service connection, in pertinent part, for an acquired psychiatric disability.  

A February 2012 VA treatment record reflects that the Veteran presented for treatment because he ran out of his medications.  The VA clinician noted that the Veteran presented with a neutral mood; irritable affect; normal speech rate; and organized thought process.  The VA clinician noted no feelings of hopelessness, suicidal or homicidal ideations, hallucinations, or paranoia.  The VA clinician noted that the Veteran was currently working as the kitchen manager at a bar/restaurant, described as a "decent job."  The VA clinician provided a diagnosis of depression and assigned a GAF score of 63.  

In weighing the evidence, the Board finds that prior to April 5, 2012, the Veteran's acquired psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of depression, suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships.  Prior to April 5, 2012, the Veteran's acquired psychiatric disability has been noted to be manifested in symptoms of depression, irritability, decreased motivation, decreased concentration, and impaired sleeping.  

The weight of the evidence demonstrates that prior to April 5, 2012, the criteria for an increased disability rating in excess of 70 percent for the Veteran's service-connected acquired psychiatric disability have not been met.  Specifically, the Veteran's acquired psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that prior to April 5, 2012, a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's acquired psychiatric disability manifests in total occupational and social impairment.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  For the initial rating period prior to April 5, 2012, the Veteran denied homicidal ideations, delusions, and hallucinations.  In addition, the Veteran successfully obtained a new job.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's acquired psychiatric disability did not manifest in total occupational and social impairment prior to April 5, 2012.  Instead, the Board finds that prior to April 5, 2012, the Veteran's acquired psychiatric disability more nearly approximated occupational and social impairment, with deficiencies in most areas.  Based on the above, the Board finds that the 70 percent disability rating currently assigned prior to April 5, 2012, is appropriate, and a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

The Board next finds that from April 5, 2012, to April 22, 2012, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, consistent with a 100 percent rating.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that from April 5, 2012, to April 22, 2012, a disability rating of 100 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

On April 5, 2012, the Veteran presented to a VA urgent care facility reporting symptoms of fatigue, lethargy, and forgetfulness over the preceding several days.  The Veteran reported missing work due to oversleeping.  The VA physician indicated that the Veteran presented lethargic, but arousable, and was oriented to person and place.  The Veteran reported recent use of alcohol and marijuana, but denied recent use of cocaine.  

On April 7, 2012, the Veteran again presented to a VA urgent care facility reporting being lethargic and suicidal.  The Veteran reported recent use of heroin, cocaine, and possibly other substances.  The VA physician indicated that the Veteran was somnolent, but arousable, and was oriented to place.  The VA physician provided an assessment of an apparent overdose, reported suicide attempt.   

On April 22, 2012, the Veteran presented to a VA urgent care facility for acute suicidal behaviors.  The VA physician noted the recent urgent care visits due to overdoses, but that the Veteran reported no drug or alcohol use within the preceding few days.  The VA physician noted that the Veteran was alert and oriented in all spheres, was neatly and appropriately dressed, but with a depressed mood and withdrawn.  The VA physician provided an assessment of "medically stable man with a history of multi-drug overdose and high-risk behaviors with significant psychosocial risk factors leading to moderate suicide lethality seeking voluntary admission."  

In weighing the evidence, the Board finds that from April 5, 2012, to April 22, 2012, the Veteran's acquired psychiatric disability has been manifested by total occupational and social impairment, due to symptoms of gross impairment in thought process, persistent danger of hurting self, and disorientation to time, which more closely approximate a 100 percent disability rating.  Between April 5, 2012, and April 22, 2012, the Veteran made at least two suicide attempts and twice received treatment at a VA urgent care facility for drug overdoses.  VA treatment records reflect symptoms of lethargy and disorientation.  As such, the Board finds that from April 5, 2012, to April 22, 2012, a disability rating of 100 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

The Veteran was hospitalized due to his acquired psychiatric disability from April 22, 2012, until September 5, 2012.  During this period and continuing until September 30, 2012, the Veteran's acquired psychiatric disability was rated as 100 percent disabling.  

The Board next finds that from October 1, 2012, forward, the Veteran's acquired psychiatric disability has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish or maintain effective relationships, consistent with a 70 percent rating.  As such, the Board finds that from October 1, 2012, forward, an increased rating in excess of 70 percent disabling is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

VA treatment records dated between September 2012 and December 2012 reflect a fairly consistent symptomatology.  During this time period, the Veteran was consistently described as being alert and oriented in all spheres, and demonstrated: a casual and normal hygiene and appearance; a speech pattern of normal rhythm, rate, and tone; a linear and goal-directed thought process; intact cognition and memory; and appropriate insight and judgment.  Also during this time period, the Veteran consistently denied suicidal or homicidal ideations, delusions, and hallucinations.  While the Veteran's mood and affect during this time period were generally described as appropriate, several treatment records reflect an anxious mood and an agitated or constricted affect.  Finally, on one instance, the Veteran's thought content was described as obsessional in nature.  GAF scores during this time period range from a low of 50 to a high of 60.  

Upon VA examination in December 2012, the Veteran reported symptoms of anger, depressed mood, irritability, loss of interest in pleasurable activities, decreased energy and fatigue, social isolation, and suicidal ideation.  The Veteran reported last working in April 2012, when he quit to voluntarily admit himself for hospitalization.  The VA examiner noted that the Veteran was alert and oriented in all spheres, and presented with: a casual and appropriate appearance with good hygiene; a depressed and irritable mood with a congruent affect; adequate insight; adequate judgment; intact memory and concentration; and a logical thought process.  The Veteran denied hallucinations, delusions, obsessional rituals, or homicidal ideations.  The VA examiner noted a history of suicidal ideation with three prior suicidal attempts, which reflected a history of impaired impulse control.  In conclusion, the VA examiner assigned a GAF score of 55 and opined that the Veteran's symptoms manifested in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).   

In an April 2013 addendum medical opinion, the VA examiner opined that the Veteran's service-connected acquired psychiatric disability "exerts a mild to moderately severe negative impact on his ability to obtain and maintain gainful employment"; however, the VA examiner opined that the Veteran was not rendered unemployable.  

VA treatment records dated between January 2013 and April 2014 reflect a fairly consistent symptomatology.  During this time period, the Veteran was consistently described as being alert and oriented in all spheres, and demonstrated: a casual and normal hygiene and appearance; a speech pattern of normal rhythm, rate, and tone; a linear and goal-directed thought process; intact cognition and memory; and fair insight and judgment.  Also during this time period, the Veteran consistently reported maintaining his sobriety and denied suicidal or homicidal ideations, delusions, and hallucinations.  While the Veteran's mood and affect during this time period were generally described as appropriate, several treatment records reflect an anxious mood and an irritable and blunted affect.  GAF scores during this time period range from a low of 52 to a high of 70.  

In an August 2014 statement to SSA, the Veteran's treating VA psychiatrist opined that the Veteran was "100% disabled, that is he [sic] unable to work in any meaningful capacity based upon his severe psychiatric symptoms.  Symptoms associated with his bipolar disorder include disruptions in memory, focus and concentration alongside dysregulation of his sleep/wake cycles."  

Upon VA examination in September 2014, the VA examiner endorsed symptoms of depressed mood, anxiety, infrequent panic attacks, chronic sleep impairment, mild memory loss, decreased motivation, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, and suicidal ideation.  The VA examiner noted no change since the last VA examination in the Veteran's social relationships ("very socially isolated") or the Veteran's occupational status.  The VA examiner noted one psychiatric ward hospitalization in April 2014 due to symptoms of depression, racing thoughts, and hyposomnia.  In conclusion, the VA examiner opined that "there has been an increase in [the] Veteran's symptoms as evidenced by a recent psychiatric ward hospitalization."  In addition, the VA examiner opined that the "current frequency and severity of [the Veteran's] symptoms would have a major negative impact on his ability to obtain and maintain employment" due to his "extreme difficulty working with others."  

VA treatment records reflect that the Veteran was hospitalized for three days in January 2015.  VA clinicians indicated that the Veteran reported "doing well" until he stopped taking his medication, at which point he experienced increased depression, difficulty sleeping, and decreased concentration.  The Veteran denied suicidal or homicidal ideations and delusions.  Upon admission, the Veteran was described as being alert and oriented in all spheres, and demonstrated: fair grooming and hygiene, a constricted affect, linear but slowed thought pattern, intact memory, and poor judgment.  VA clinicians assigned a GAF score of 35.  The discharge report indicates that the Veteran denied suicidality throughout the entirety of the inpatient admission, and that the Veteran's affect and mood improved with resumption of his medication regimen.  Upon discharge, a GAF score of 55 was assigned.  

Additional VA treatment records dated between September 2014 and July 2015 reflect instances of insomnia and feelings of mania.  The Veteran indicated that these feelings increased his gambling behavior, leading the Veteran to gamble away his entire income check in February 2015.  Subsequently, in May 2015, the Veteran was banned from the casino for outwardly aggressive behavior; however, the Veteran indicated that this behavior was not out of proportion to the stressor, as he felt he was wrongly deprived of winnings.  However, despite these instances of insomnia, mania, and aggression, VA clinicians during this time period generally described the Veteran as demonstrating: a euthymic mood; coherent thought pattern; relevant thought process; intact cognition and memory; and fair insight and judgment.  During this time period, the Veteran denied suicidal or homicidal ideations, delusions, and hallucinations.  In or around June 2015, the Veteran began working at his friend's pawn shop.  

In weighing the evidence, the Board finds that from October 1, 2012, forward, the Veteran's acquired psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, due to symptoms of depressed mood, difficulty in adapting to stressful circumstances, and inability to establish or maintain effective relationships.  From October 1, 2012, forward, the Veteran's acquired psychiatric disability has been uniformly manifested in symptoms of anger, depressed mood, irritability, chronic sleep impairment, decreased energy and motivation, and social isolation.  

The weight of the evidence demonstrates that from October 1, 2012, forward, the criteria for an increased disability rating in excess of 70 percent for the Veteran's service-connected acquired psychiatric disability have not been met.  Specifically, the Veteran's acquired psychiatric disability has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that from October 1, 2012, forward, a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's acquired psychiatric disability manifests in total occupational and social impairment.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

From October 1, 2012, forward, the Veteran consistently denied suicidal or homicidal, delusions, and hallucinations.  VA examiners and clinicians have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, and intact memory processes.  In addition, VA examiners and clinicians have documented no gross impairment in thought process or communication.  Finally, in or around June 2015, the Veteran began working at a friend's pawn shop.   

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's acquired psychiatric disability does not manifest in total occupational and social impairment from October 1, 2012, forward.  Instead, the Board finds that from October 1, 2012, forward, the Veteran's acquired psychiatric disability more nearly approximates occupational and social impairment, with deficiencies in most areas.  Based on the above, the Board finds that the 70 percent disability rating currently assigned from October 1, 2012, forward, is appropriate, and a disability rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 9434.  

In rendering the above conclusions, the Board has considered the GAF scores assigned during the appeal period.  However, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Accordingly, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  During the portions of the rating period on appeal where the Board has denied entitlement to a disability rating in excess of 70 percent, the lowest GAF score assigned to the Veteran's psychological profile was 35, assigned during a three-day inpatient hospitalization in January 2015.  A GAF score of 35 represents serious impairment in communication or judgment, or an inability to function in almost all areas.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 47.  However, the majority of the GAF scores assigned to the Veteran's psychological profile during the rating period are between 50 and 60, which represents moderately-severe symptoms.  Taking into consideration the Veteran's entire disability picture, the Board finds the GAF scores assigned to the Veteran's psychological profile consistent with the criteria for a 70 percent disability rating.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 100 percent disability rating is warranted for the Veteran's acquired psychiatric disability from April 5, 2012, to April 22, 2012.  However, the Board finds that the weight of the evidence is against an initial disability rating in excess of 70 percent prior to April 5, 2012, and from October 1, 2012, forward, for the Veteran's acquired psychiatric disability.  The Board finds that the weight of the evidence demonstrates distinct periods of time manifested by symptomatology of different severity; as such, the Board finds the staged rating as assigned are appropriate.  As the preponderance of the evidence is against those portions of the claim for a disability rating in excess of 70 percent, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for residuals of an acquired psychiatric disability, and bilateral knee disabilities.  

The Board finds that the symptomatology and impairments caused by the Veteran's acquired psychiatric disability are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 9432 and 9434, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  Considering the lay and medical evidence, the Veteran's acquired psychiatric disability has been manifested in anger, depressed mood, irritability, chronic sleep impairment, decreased energy and motivation, and social isolation.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  All of the symptomatology associated with the Veteran's acquired psychiatric disability is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no psychiatric symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign in this case.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's acquired psychiatric disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an Earlier Effective Date for a TDIU - Laws and Regulations

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris, 12 Vet. App. 413, 420; Hurd, 13 Vet. App. 449.  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Entitlement to an Earlier Effective Date for a TDIU - Analysis

The Veteran contends that an effective date earlier than October 1, 2012, is warranted for the grant of a TDIU.  In several statements in support of the appeal, the Veteran contends that the TDIU should be assigned as early as December 21, 2011, the date the Veteran submitted his original claim for disability compensation.    

The evidence of record indicates that the Veteran completed twelve years of schooling, including earning a high school degree.  Following service separation, the Veteran worked as a line cook and kitchen manager until April 2012.  

As discussed above, the Veteran is already in receipt of a total disability rating for his acquired psychiatric disability from April 22, 2012, to September 30, 2012.  Further, as adjudicated above, the Board is granting entitlement to a 100 percent disability rating for the Veteran's acquired psychiatric disability from April 5, 2012, to April 22, 2012.  The Court has recognized that a 100 percent rating under the Rating Schedule means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Accordingly, with respect to an earlier effective date for the award of a TDIU, the Board has considered only those portions of the rating period when the Veteran is not already in receipt of a 100 percent disability rating.  

Prior to April 5, 2012, the Veteran is in receipt of a 70 percent disability rating for his acquired psychiatric disability and a 10 percent disability rating for his right knee disability, for a combined disability rating of 70 percent.  See 38 C.F.R. § 4.25.  Accordingly, between December 21, 2011, and April 5, 2012, the Veteran met the schedular requirements for consideration of a TDIU.  The Veteran had a single disability rating of at least 60 percent disabling, and a combined disability rating of 70 percent with at least one disability rated at least 40 percent disabling.  38 C.F.R. § 4.16(a).

After a careful review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to April 5, 2012.  

A February 2012 VA treatment record reflects that Veteran was currently working as the kitchen manager at a bar/restaurant.

Upon VA examination in December 2012, the Veteran reported last working in April 2012, when he quit to voluntarily admit himself for hospitalization.  The VA examiner also noted that prior to the Veteran's most recent employment, he worked for four months at another restaurant.  The Veteran reported being fired from the earlier job due to a misunderstanding with his supervisor.  

In his February 2013 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work as a result of both knees and his mental condition in July 2012.  

In March 2013, the Veteran's last employer indicated that the Veteran worked as a cook between January 2012 and April 2012.  The employer indicated that the Veteran worked approximately 40 hours per week until the Veteran quit without notice.  The employer indicated that the date of their last payment to the Veteran was April 27, 2012.  

In an April 2013 statement, the Veteran indicated that his last employment did not end on a positive note.  The Veteran further indicated that during his four-month employment, approximately 20 of his co-workers were fired.  

An August 2014 SSA determination indicates that the Veteran was awarded disability benefits, effective July 31, 2012, the date the Veteran claimed as when he became too disabled to work.  The SSA determined that the Veteran was "disabled" due to his right knee disability, depression, anxiety, and personality disorder.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  In this regard, the July 2012 claimed disability onset date is consistent with the July 2012 onset date claimed by the Veteran in his February 2013 VA Form 21-8940.  

During the May 2015 Board hearing, the Veteran testified that while working he experienced irritability, depression, and difficulty interacting with other people.  The Veteran testified that "it got to the point [that he] could no longer hold a job" leading to his voluntary hospitalization in April 2012.  See Hearing Transcript p. 5.  

After a review of all the evidence of record, lay and medical, the Board finds the weight of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to April 5, 2012.  The evidence of record consistently reflects that the Veteran was able to maintain full-time employment prior to April 5, 2012, even in the presence of psychiatric symptoms of irritability, anger, and a desire to be socially isolative.  

While the Veteran contended at the May 2015 Board hearing that he was unemployable since as early as December 2011, the Veteran initially contended in February 2013 that he became too disabled to work in July 2012.  The Board finds the Veteran's statements regarding his unemployability to be inconsistent, thereby reducing the credibility and probative value of these statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may consider plausibility and consistency with additional evidence in determining probative value); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary bias may be considered in weighing evidence).  Moreover, the Veteran's earlier statement is more consistent with statements made to SSA in which he also contended that he became too disabled to work in July 2012.  

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for the grant of a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In addition to the conclusions above, the Board has considered VA's duty to maximize a claimant's benefits.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this regard, a grant of a 100 percent disability does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. 
§ 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

From April 5, 2012, to October 1, 2012, the Veteran has a 100 percent disability rating for an acquired psychiatric disability.  However, there is no indication that the Veteran's right knee disability alone, the only other service-connected disability during this time period, rendered the Veteran unemployable such that this disability should be rated as totally disabling.  In this regard, the Veteran has not contended that his right knee disability alone rendered his unemployable; to the contrary, the Veteran has consistently indicated that the combination of his service-connected disabilities render him unemployable.  Moreover, the evidence of record indicates that while the Veteran was hospitalized for his acquired psychiatric disability between April 22, 2012, and September 5, 2012, prior to his hospitalization, he was maintaining a 40-hour per week job as a cook, a job that requires periods of prolonged weight bearing.  Therefore, SMC is not warranted in the Veteran's case between April 5, 2012, and October 1, 2012.  


ORDER

Entitlement to an initial disability rating in excess of 70 percent prior to April 5, 2012, for an acquired psychiatric disability is denied.  

From April 5, 2012, to April 22, 2012, entitlement to a 100 percent disabling rating for an acquired psychiatric disability is granted.  

Entitlement to an increased disability rating in excess of 70 percent from October 1, 2012, forward, for an acquired psychiatric disability is denied.  

Entitlement to an effective date earlier than October 1, 2012, for a TDIU is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


